UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
CAROLYN FEDEROFF,                   )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                Civil Action No. 03-1203 (RCL)
                                    )
LOYAL C. DENTON,                    )
                                    )
      Defendant.                    )
____________________________________)


                                 MEMORANDUM & ORDER

       This case comes before the court for a determination of damages. The Court entered a

default judgment against defendant on September 21, 2004, and set a hearing on damages, at

which the plaintiff testified and introduced several exhibits to support her claim for damages.

       Plaintiff, Carolyn Federoff, was an employee of and attorney for the Boston area office of

the Department of Housing and Urban Development (HUD). Defendant Loyal C. Denton was an

employee of the Kansas City area office of HUD. Denton distributed via HUD electronic mail a

written statement in which Denton knowingly made a false assertion that Federoff had issued a

“terrorist threat” against the former Secretary of HUD, Secretary Cuomo. This statement was

published to hundreds of HUD employees, associates, and colleagues who know, or know of,

Federoff. Plaintiff Federoff, through counsel, repeatedly demanded that Denton retract his

defamatory statements through certified, priority, and regular mail on three occasions, each of

which was placed into evidence (Plaintiff’s Exhibits 1, 2, and 3). Defendant Denton never



                                                 1
offered a retraction.

       As a result of this knowingly false defamatory statement, plaintiff Federoff incurred

substantial economic damages, including $1,197.79 in prescription medication, $2,559.27 in

medical bills, and $780.00 in lost income. These damages total $4,537.06. Each of the bills

were put into evidence. Specifically, these bills include:

       Prescription Medication (11 x $108.89)                         $1,197.79

       Medical Bills
              $29.27 office visit
              $125.00 office visit to specialist 4/10/03
              $1,750.00 endoscopy 6/27/03
              $500 hospital 6/27/03
              $155.00 pathology 6/27/03
       Total Medical Bills:                                           $2,559.27

       Loss of Income
              4/10/03 and 6/27/03: two days at annual wage
                of $99,888 = $390 per day x 2 days
       Total Loss of Income                                           $780.00



       In addition, plaintiff Federoff testified that she suffered emotional distress and

interference with her personal and professional life as a result of the serious and false accusations

made by defendant. Defendant Denton’s use of a government electronic mail system and the

nature of his accusation caused Federoff much worry and concern about the possibility of loss of

job and licensure.

       The Court, having observed the testimony of plaintiff and weighing and crediting her

demeanor regarding the harm suffered as a result of defendant’s defamatory statement, awards

plaintiff $25,000 in addition to her itemized damages reflected above.



                                                  2
       Plaintiff seeks to recover her attorney’s fees incurred, but under the American rule there

is no statutory basis for an award of attorney’s fees in this case. Court costs are, however,

recoverable by a prevailing party and may be awarded by the Clerk of Court upon proper

application. See Local Rule 54.1.

       Judgment will be entered this date, awarding plaintiff the damages herein specified.

       SO ORDERED.



       Signed by Royce C. Lamberth, Chief Judge, on February 2, 2009.




                                                 3